Citation Nr: 1041596	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-38 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), to include cognitive disorder not otherwise 
specified, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to June 1958.  
He received the Combat Infantryman Badge in connection with his 
service in the Korean War.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which increased the evaluation for PTSD from 30 to 50 
percent disabling and included cognitive disorder as part of the 
disability, effective August 31, 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by near total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met. 38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

This decision grants the maximum benefit available under law.  
Further assistance or notice is therefore, not required to aid 
the Veteran in substantiating the appeal.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2010).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 

Under the General Rating Formula, a 70 percent evaluation is 
warranted for PTSD if the Veteran exhibits: occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130. 

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating. Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned. Id. at 443. The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

In August 2009, the Veteran stated that his service-connected 
PTSD had worsened and he was having the first stages of dementia 
secondary to PTSD.

Two diagnoses constitute the same disability for purposes of 38 
C.F.R. § 4.14, if any of the symptomatology overlaps.  Amberman 
v. Shinseki, 570 Fed. Cir. 1370, 1381 (Fed. Cir. 2009).  The 
criteria for evaluating PTSD and cognitive disorder disabilities 
overlap.  Separate ratings for PTSD and a cognitive disorder 
would thus constitute prohibited pyramiding. Id., Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Background

The Veteran's service treatment records are largely unavailable.  
The only record in the claims folder consists of the report of an 
examination for separation from service that makes no mention of 
a psychiatric or cognitive disorder.

The Veteran underwent VA hospitalization in June and July 1967, 
after being transferred from a state hospital where he had been 
hospitalized since May 1967.  The initial hospitalization had 
been precipitated by a suicidal gesture in which he took an 
overdose of Thorazine.  He had been receiving outpatient therapy 
at a clinic of the Johns Hopkins Hospital since March 1967.  At 
discharge from VA hospitalization he planned to return to his job 
and wife and continue outpatient therapy at the Johns Hopkins 
outpatient clinic.  The diagnosis was depressive reaction with 
anxiety features.

In July 1967, the Veteran applied for VA pension benefits, and 
reported that he had last worked in March 1967.  He attributed 
his inability to work to a nervous condition.  This claim was 
subsequently denied.

In 1969, the Veteran received VA education benefits for training 
in auto mechanics.

In December 1977, the Veteran claimed entitlement to service 
connection for residuals of a head injury that occurred when he 
was knocked unconscious three times in Korea in 1953.  He 
asserted that this injury had caused nervous problems among other 
disabilities.  He added that he had been a boxer in service and 
had experienced a technical knockout.  This claim was not 
adjudicated until September 2007, when it was denied.

The Veteran underwent a VA examination in May 2007.  He reported 
intrusive thoughts, dreams, and nightmares directly related to 
his combat experience in Korea, which caused him to become 
nervous and anxious.  The Veteran experienced sleep impairment, 
difficulty in both initiating and maintaining sleep.  He was 
isolated, withdrawn from others, and involved in conflict with 
his family members.  He reported that he avoided watching current 
news of the war in Iraq.  He was not receiving any treatments and 
had not received any treatment in the past.  He related that he 
had been employed as an auto mechanic and had retired from this 
occupation in 2002.  

The examiner stated the Veteran was adequately dressed and 
groomed.  His speech was coherent.  His short-term memory was 
somewhat impaired and long-term memory was within normal limits.  
His fund of information and level of intelligence were in the 
average range, however, he did appear to have some difficulty 
finding the right words to use during the evaluation.  His affect 
was blunted and his mood was dysphoric.  There was no evidence of 
any perceptual or thought disorder and thought processes were 
linear, devoid of delusional content.  

The examiner diagnosed PTSD and assigned a GAF of 55.  The PTSD 
was the result of his involvement in the Korean War.  Given his 
current mental status and level of impairment, the examiner 
opined that he could manage any funds made available to him; 
however, this should be reevaluated at particular intervals due 
to age and possible cognitive decline.

In September 2009, the Veteran was afforded a VA examination.  
The examiner noted that the Veteran was somewhat confused and 
agitated during the interview.  The Veteran reported that he was 
behind on his rent and had been "put out" of his house.  He 
could not identify where he was living but after some time 
indicated that he was staying at a homeless shelter and had been 
there for one month.  He also stated that he worked in the 
laundry at the homeless shelter three days per week. The Veteran 
reported that he had been divorced since 1986 and had four grown 
children.  He stated he had no contact with family members and no 
close friends.  He related a history of excessive alcohol use 
with his last drink being two months ago.  

The Veteran reported that he did not sleep well, approximately 
five hours per night, noting that any little noise would wake him 
up.  He reported having poor recall of nightmares; however, he 
woke up fighting.  The Veteran reported difficulty with 
hypervigilance, frequent flashbacks, exaggerated startle 
response, difficulty with loud noises, and crowds.  He also 
reported intrusive thoughts, noting he would have a period of 
time with no intrusive thoughts of his service in Korea and then 
have periods where it occurred on a regular basis.  He had 
difficulty with anger and irritability and stated that if he 
became really angry, it would take a week or so to really calm 
down.  He had a depressed mood, decreased energy, and a decreased 
appetite.  He again reported that he had not been employed since 
2002.  

The examiner stated the Veteran demonstrated some difficulty with 
the mental status examination, presenting with confusion, 
irritation, agitation, and difficulty answering questions.  He 
was alert and oriented to person, place, day, date and time.  His 
thought process was fair, history was poor, and affect was 
blunted.  The Veteran became frustrated with his poor recall for 
personal information, as attention and memory were impaired.  He 
denied any overt symptoms of psychosis, to include suicidal 
attempts or any current suicidal or homicidal ideation.  

The examiner diagnosed PTSD and cognitive disorder, not otherwise 
specified, assigning a GAF of 52.  Based on the Veteran's 
presentation, the examiner opined it was at least as likely as 
not that the Veteran's diagnosis of cognitive disorder not 
otherwise specified was due at least in part to the Veteran's 
primary diagnosis of PTSD.

Based on his presentation including his performance on the mental 
status examination, the examiner found that the Veteran was not 
competent to manage his own funds in his own best interest.  
Overall, the Veteran was presenting with moderate to severe 
impairment in functioning due to his symptoms of PTSD and 
cognitive disorder not otherwise specified, including moderate to 
severe impairment in social functioning.  

In February 2010, the RO determined that the Veteran was 
incompetent to handle his VA funds and appointed a fiduciary for 
him.

VA outpatient and inpatient treatment noted dated from April 1998 
to April 2010 show that the Veteran declined formal treatment for 
PTSD.  The records do show a history of alcohol abuse, positive 
depression screens at times and negative suicide screens.  During 
some of this time the Veteran was reportedly living in a shelter.  
In October 2009, he was described as sullen and reported that he 
had no family.  He wondered why he was still living.  In April 
2010, he reported that he was living with a sister and felt that 
he was doing well from a PTSD perspective.

Analysis

There is conflicting evidence in this case as to the severity of 
the Veteran's service connected disability.  On the only 
examination during the appeal period he was given a GAF 
indicative of only moderate disability and assessed as having 
moderate to severe impairment.  The examiner also found; however, 
that the Veteran was incapable of handling his VA benefits and 
the Veteran has been found to be incompetent for VA purposes.

VA has recently adopted criteria for evaluating cognitive 
impairment as a residual of traumatic brain injury.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2010).  Under those criteria, a 
total disability exists when there is objective evidence on 
testing of severe impairment of memory, attention and 
concentration, or executive function resulting in severe 
functional impairment.  The VA examiner presumably tested the 
Veteran's memory, attention and executive function and concluded 
that he was unable handle his finances.  This would appear to be 
a severe functional impairment and one that would be incompatible 
with the Veteran being able to engage in an occupation.

The fact that the Veteran is currently living with a sister, 
suggests that he has some social adaptability.  The record also 
shows; however, that he is estranged from all other family 
members has no reported social relationships outside the family.  
The record does not indicate the quality of the relationship with 
his sister.  This evidence indicates that his impairment 
approximates total social inadaptability.  38 C.F.R. § 4.7, 4.21.

The evidence is in at least equipoise that the Veteran is 
unemployed and unable to function socially due to PTSD and 
service connected cognitive impairment.  The combination of his 
occupational and social impairment approximates the criteria for 
a 100 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  This is the maximum rating provided under 
applicable laws and regulations.  38 U.S.C.A. § 1155.


ORDER

Entitlement to an increased rating of 100 percent for PTSD is 
granted


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


